DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Chen failing to teach or suggest a new limitation in claim 1 (see Remarks filed 2/9/2021 on P5-9), this is not found to be persuasive because Chen discloses possible lithium storage mechanisms for the intercalation-free electrode active material includes mechanism 3 in which cations and anions in the electrolyte are capable of forming electric double layers of charges near the electrode material surface ([0124], Fig. 6(B)) and, thus, can perform the functions of a supercapacitor electrode.  Chen further discloses intercalation-free active material enables a charge/discharge behavior characteristic of a surface-mediated cell (SMC) ([0002]), surface-mediated cell (SMC) exhibits combined performance of exceptional power density, high energy density, long and stable cycle life ([0047]), and the super-hybrid cell is distinct from conventional supercapacitor in that the specific capacitance and energy density of the supercapacitor are relatively low ([0117]).  Thus, the skilled artisan recognizes that the intercalation active material is selected for its relatively higher capacity/energy density properties while the intercalation-free active material is selected for its relatively higher charge/discharge characteristics.

The claim amendments filed 2/9/2021 are sufficient to overcome the rejection of claims 5, 9, 11 and 23 under 35 U.S.C. 112(b) as set forth in the Non-Final Office Action mailed 11/12/2020 on P2.  The rejection of claims 5, 9, 11 and 23 under 35 U.S.C. 112(b) as set forth in the Non-Final Office Action mailed 11/12/2020 on P2 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5, 9-11, 14-15 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "maximize an energy density of the battery and supercapacitor hybrid" in claim 1 is a relative term which renders the claim indefinite.  The term "maximize an energy density of the battery and supercapacitor hybrid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, it is unclear how much energy density is required to be considered “maximized” and which material(s) are considered to “maximize” the energy density.  Paragraph [0029] of the published specification of the instant application lists possible electrode materials.  However, there is no explanation as to why or how these battery electrode materials “maximize” the energy density of the battery and supercapacitor hybrid.  Further, if one were to choose a battery electrode material among those listed, wherein the chosen battery electrode material does not result in the highest energy density compared to the other battery electrode materials that are not chosen form the list, then that would not “maximize” the energy density of the battery and supercapacitor hybrid and, thus, render the list of battery electrode materials moot.  The published specification of the instant application fails to define what it means to "maximize an energy density of the battery and supercapacitor hybrid".  For the purposes of this Office Action, the term “maximize an energy density of the battery and supercapacitor hybrid” is considered to be met as long as the material taught by the prior art is used for its energy density properties or raises the energy density of the battery and supercapacitor hybrid.
Similarly, the term "maximize an energy level, a charge rate, and/or a discharge rate of the battery and supercapacitor hybrid" in claim 1 is a relative term which renders the claim indefinite.  The term "maximize an energy level, a charge rate, and/or a discharge rate of the battery and supercapacitor hybrid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, it is unclear how much energy level, a charge rate, and/or a discharge rate are required to be considered “maximized” and which material(s) are considered to “maximize” the energy level, a charge rate, and/or a discharge rate.  Paragraph [0029] of the published specification of the instant application lists possible supercapacitor electrode materials.  However, there is no explanation as to why or how these supercapacitor electrode materials “maximize” the energy level, a charge rate, and/or a discharge rate of the battery and supercapacitor hybrid.  Further, if one were to choose a supercapacitor electrode material among those listed, wherein the chosen supercapacitor electrode material does not result in the highest energy level, a charge rate, and/or a discharge rate compared to the other supercapacitor electrode materials that are not chosen form the list, then that would not “maximize” the energy level, a charge rate, and/or a discharge rate of the battery and supercapacitor hybrid and, thus, render the list of supercapacitor electrode materials moot.  The published specification of the instant application fails to define what it means to "maximize an energy level, a charge rate, and/or a discharge rate of the battery and supercapacitor hybrid".  For the purposes of this Office Action, the term “maximize an energy level, a charge rate, and/or a discharge rate of the battery and supercapacitor hybrid” is considered to be met as long as the material taught by the prior art is used for its energy level, a charge rate, and/or a discharge rate properties or raises the energy level, a charge rate, and/or a discharge rate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11, 14-15, 18 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2013/0171502).
Regarding claim 1, Chen discloses a battery and supercapacitor hybrid (electrochemical super-hybrid energy storage device, see Title, Abstract, Fig. 3(D)-10), comprising:
a first hybrid electrode comprising a first battery electrode, a first current collector, and a first supercapacitor electrode (hybrid electrode containing a layer intercalation-free active material and a layer of graphite intercalation compound bonded to a surface of a current collector [0098]-[0109]; possible lithium storage mechanisms for the intercalation-free electrode active material includes mechanism 3 in which cations and anions in the electrolyte are capable of forming electric double layers of charges near the electrode material surface [0124], Fig. 6(B)), the first current collector separating the first battery electrode from the first supercapacitor electrode by at least being interposed between the first battery electrode and the first supercapacitor electrode (hybrid electrode contains a layer of intercalation-free active material and a layer of intercalation active material bonded to two opposing surfaces of an electrode current collector [0100], Fig. 3(E)), a first material forming the first battery electrode being separate from a second material forming the first supercapacitor electrode such that the first battery electrode is configured to maximize an energy density of the battery and supercapacitor hybrid while the first supercapacitor electrode is configured to maximize an energy level, a charge rate, and/or a discharge rate of the battery and supercapacitor hybrid (intercalation-free active material enables a charge/discharge behavior characteristic of a surface-mediated cell (SMC) [0002], surface-mediated cell (SMC) exhibits combined performance of exceptional power density, high energy density, long and stable cycle life [0047]; super-hybrid cell is distinct from conventional supercapacitor in that the specific capacitance and energy density of the supercapacitor are relatively low [0117]; Thus, the intercalation active material is selected for its relatively higher capacity/energy density properties while the intercalation-free active material is selected for its relatively higher charge/discharge characteristics.);
a second hybrid electrode (super-hybrid cell contains a hybrid anode and a hybrid cathode [0108]); and
a separator interposed between the first hybrid electrode and the second hybrid electrode (porous separator in between [0106]-[0107]).
Regarding claim 10, Chen discloses all of the claim limitations as set forth above.  Chen further discloses the first hybrid electrode comprises a cathode of the battery and supercapacitor hybrid (hybrid cathode [0103]-[0104], [0108]).
Regarding claim 11, Chen discloses all of the claim limitations as set forth above.  Chen further discloses the first battery electrode is formed from a lithium metal oxide (lithium cobalt oxide, lithium nickel oxide, etc. [0104]), and wherein the first supercapacitor electrode is formed from a mixture of active carbon and/or graphene combined with one or more additives (any graphene-rich carbon material can be used as an intercalation-free electrode active material, which include activated carbons, graphene [0098]-[0099]; for example, porous cathode current collector was coated with activated soft carbon with Super-P and PTFE binder [0140] which are additives).
	Regarding claim 14, Chen discloses all of the claim limitations as set forth above.  Chen further discloses the second hybrid electrode comprises a second battery electrode, a second current collector, and a second supercapacitor electrode (hybrid electrode containing a layer intercalation-free active material and a layer of graphite intercalation compound bonded to a surface of an anode current collector [0098]-[0109]; super-hybrid cell contains a hybrid anode and a hybrid cathode [0108]).
Regarding claim 15, Chen discloses all of the claim limitations as set forth above.  Chen further discloses the first current collector is formed from a sheet or a foil of conductive material (metal foam, metal web or screen, perforated metal sheet, metal fiber mat, porous conductive polymer film, etc. [0101]).
Regarding claim 18, Chen discloses all of the claim limitations as set forth above.  Chen further discloses the first current collector is formed from one or more of aluminum (Al), copper (Cu), copper (Cu) alloys, nickel (Ni), titanium (Ti), stainless steel, graphene, and carbon (C) nanostructures (porous current collector includes graphene foam, graphene oxide foam, reduced graphene oxide foam, graphene paper, graphene oxide paper, reduced graphene oxide paper, carbon nano-fiber paper, carbon nano-tube paper [0101]).
Regarding claim 21, Chen discloses all of the claim limitations as set forth above.  Chen further discloses the separator includes one or more electrolytes (electrolyte [0110]).
Regarding claim 22, Chen discloses all of the claim limitations as set forth above.  Chen further discloses the one or more electrolytes include a solid state electrolyte, and/or a liquid electrolyte in an ethyl carbonate (EC), dimethyl carbonate (DMC), and/or diethyl carbonate (DEC) solvent (liquid electrolyte [0110]; example of electrolyte solution comprises a mixture of EC and DMC [0140]).
Regarding claim 23, Chen discloses all of the claim limitations as set forth above.  Chen further discloses the first supercapacitor electrode is formed from a material that includes at least one cross-linkable binder (porous cathode current collector was coated with activated soft carbon with PTFE binder [0140]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0171502), as applied to claims 1, 10-11, 14-15, 18 and 21-23.
Regarding claim 19, Chen discloses all of the claim limitations as set forth above.  Chen further discloses comprising at least one composite current collector that includes the first current collector interposed between a first conductive layer and a second conductive layer (hybrid electrode can be composed of two or more current collectors internally connected in parallel [0102]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 20, Chen discloses all of the claim limitations as set forth above.  Further, while Chen does not explicitly disclose the first conductive layer and/or the second conductive layer are formed from a conductive polymer and/or a conductive composite, there are only a finite number of solutions for choosing the current collector materials, namely, selecting current collector materials among those listed in paragraph [0101] of Chen which include porous conductive polymer foam. Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0171502), as applied to claims 1, 10-11, 14-15, 18 and 21-23, in view of Fan et al. (US 2016/0149268).
Regarding claim 5, Chen discloses all of the claim limitations as set forth above.  However, Chen does not further disclose the first hybrid electrode further comprises a safety layer interposed between the first battery electrode and the first current collector.
Fan discloses a rechargeable battery with a resistive layer for enhanced safety, wherein the resistive layer includes a ceramic powder that chemically decomposes above the upper temperature safety limit for evolving a fire retardant gas or for evolving a gas for delaminating the current collector from the resistive layer, the resistive layer interposed between the anode/cathode energy layer and current collector (Title, Abstract, [0016]).
Chen and Fan are analogous art because they are concerned with the same field of endeavor, namely rechargeable batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by incorporating a resistive layer interposed between the anode/cathode energy layer and current collector because Fan specifically teaches enhanced safety in the form of temperature-activated fire retardant gas generation or temperature-activated delamination.
Regarding claim 9, modified Chen discloses all of the claim limitations as set forth above.  Fan further discloses the safety layer is formed from a material that decomposes to generate a gas in response to a temperature, voltage, and/or current trigger, and wherein the generating of the gas electrically decouples the first battery electrode from the first current collector at least by forming a nonconductive gap between the first electrode and the first current collector (a ceramic powder that chemically decomposes above the upper temperature safety limit for evolving a gas for delaminating the current collector from the resistive layer [0016]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/30/2021